Citation Nr: 1013676	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  05-08 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1983 to 
September 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In November 2007, the Board remanded these claims for 
additional development.  Unfortunately, the issue of 
entitlement to service connection for a bilateral ankle 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The Veteran was issued a Statement of the Case (SOC) for 
entitlement to an initial compensable rating for his service-
connected left shoulder strain in January 2010; however, he 
did not perfect an appeal and as such, the issue is not 
before the Board at this time.


FINDINGS OF FACT

1.  There is no current diagnosis of a bilateral hip 
disability.

2.  There is no current diagnosis of a bilateral knee 
disability.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In the present case, the VCAA duty to notify for the service 
connection claim was satisfied by a letter sent to the 
Veteran in August 2004 that fully addressed the entire notice 
element and was sent prior to the initial regional office 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate his claim and of his 
and the VA's respective duties for obtaining evidence.  The 
Veteran was sent additional VCAA letters in December 2007 and 
January 2009.

To fulfill Dingess requirements, in December 2007, the 
regional office provided the Veteran with notice as to what 
type of information and evidence was needed to establish a 
disability rating and the possible effective date of the 
benefits.  The claim was subsequently adjudicated when a 
supplemental statement of the case was issued in January 
2010.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment 
records are associated with the claims folder.  The Veteran 
indicated in January 2009 that he had no further evidence to 
submit.  He was also afforded several VA examinations 
pertinent to the issues on appeal.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for a Bilateral Hip 
Disability and Entitlement to Service Connection for a 
Bilateral Knee Disability

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail 
on the issue of service connection on the merits, there must 
be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is claiming entitlement to service connection for 
a bilateral hip disability and a bilateral knee disability.  
He asserts that as a result of being a diver, he had pain in 
his hips and knees during service and that he now has 
arthritis. 

The service treatment records have been reviewed.  The 
Veteran's September 1983 entrance examination did not note 
any disabilities.  In July 1988, the Veteran suffered a left 
knee injury as a result of cycling during exercise.  In 
November 2001, the Veteran complained of bilateral hip pain 
and occasional knee pain with a reported history of pain for 
10 years.  It was noted that the pain was invariably dull and 
aching and seemed to coincide with the weather.  No swelling 
or erythema was reported and the Veteran stated that he took 
aspirin for the pain, which was usually effective.  The 
Veteran denied significant trauma to the joints; however, it 
was noted that the Veteran had a physically active lifestyle.  
He also denied any family history of arthritis.  A physical 
examination revealed the joints to be normal but the Veteran 
was diagnosed with chronic multiple joint pain suggestive of 
arthritis.  X-rays were ordered.  In February 2002, the 
Veteran sought treatment for followup of chronic joint pain 
and that he noted his aspirin use had increased lately.  The 
Veteran was diagnosed with chronic arthritis (OA) and 
prescribed Vioxx.  The Veteran received numerous physical 
examinations during service to qualify him for diving 
purposes and none of the examinations note arthritis of the 
hips or knees.  Furthermore, the Veteran's discharge 
examination in April 2003 did not note any arthritis or joint 
abnormalities.  

Post-service records were reviewed, but the objective medical 
evidence does not reveal a current diagnosis of a bilateral 
hip disability or a bilateral knee disability.  There is no 
evidence of any treatment after service in 2003, and the 
Veteran stated in March 2003 that he has received no other 
treatment, aside from what was contained in his service 
treatment records.  Evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service (more than ten years), can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

However, on the basis of the Veteran's complaints of pain 
coupled with the in-service treatment, the Board ordered a VA 
examination and one was provided in April 2003.  The Veteran 
reported having bilateral hip and knee pain around 1991 when 
the weather would change dramatically.  The Veteran reported 
difficulty sleeping because of the constant aching, but that 
aspirin resolved his symptoms for approximately seven or 
eight years.  When the aspirin stopped working, the Veteran 
stated he was prescribed Vioxx.  Examination revealed the 
Veteran's range of motion of the knees was within normal 
limits and anterior drawer sign and Lachman's test were both 
negative, bilaterally.  There was no effusion, erythema or 
joint swelling of the bilateral knees.  X-rays were taken and 
revealed normal bilateral hips and bilateral knees.  The 
Veteran was diagnosed with a history of chronic bilateral hip 
and knee strain and/or pain with little physical finding or 
physical evidence on either knees or hips.

In April 2004, Dr. Lowe, the Veteran's treating physician 
during service, submitted a statement providing greater 
detail to the Veteran's medical conditions that were noted in 
service.  It was noted that the Veteran had been seen since 
2001 for complaints of pain in both knees and hips.  He had 
extensive x-rays and lab work and the Veteran's conditions 
were likely due to recurrent overuse activity with resultant 
degenerative arthritis.  Dr. Lowe noted that x-rays and labs 
were confirmative of degenerative arthritis.  However, there 
is no evidence of these x-rays or labs associated with the 
claims folder.

In January 2008, Dr. Hickey, of the Naval Diving and Salvage 
Training Center, submitted a letter regarding the Veteran's 
medical problems.  He stated that the Veteran performed high 
risk experimental dives while attached to the Navy Medical 
Research Institute.  It was noted that during this time, the 
Veteran had three episodes of decompression sickness.  Dr. 
Hickey stated that it is known that decompression sickness 
can result in delayed arthritis and that the Veteran 
exhibited multiple areas of osteoarthritis in his bilateral 
hips, and bilateral knees while on active duty.  The 
physician noted the Veteran's treatment in November 2001 and 
the letter from Dr. Lowe in April 2004.

The Veteran was afforded an additional VA examination in May 
2009.  The Veteran reported that while stationed in Germany 
during service he was doing a lot of running and noticed 
bilateral knee and hip pain.  He also reported that he is no 
longer taking Vioxx because of cardiovascular concerns and is 
currently taking Advil.  

Physical examination of the hips revealed no deformity, 
giving way, weakness or instability, however there was pain, 
stiffness and decreased speed of joint motion.  There were no 
locking episodes, dislocation or subluxation episodes, 
effusions, or symptoms of inflammation noted.  The Veteran 
reported that flare ups were severe and occurred 
approximately every one to two months precipitated by weather 
changes.  The right hip had noted crepitus.  X-rays revealed 
skeletal structures, joint spaces and soft tissues were 
within normal limits.  There were well-defined circular areas 
in the proximal femoral neck on both sides consistent with 
synovial herniation disk.  There was normal hip alignment and 
no significant abnormalities noted.  Synovial herniation bits 
were noted to be an incidental finding.  The Veteran was 
diagnosed with bilateral hip arthralgia.

Physical examination of the bilateral knees revealed no 
deformity, giving way, instability or incoordination but 
pain, stiffness and weakness were noted.  There was decreased 
speed of joint motion but no symptoms of inflammation.  Flare 
ups were reported as severe and occurring approximately every 
one to two months, precipitated by weather changes.  There 
was no crepitation, masses, clicks or snaps, grinding, 
instability, patellar or meniscus abnormalities of the knees.  
X-rays showed skeletal structures, joint spaces and soft 
tissues to be within normal limits.  The Veteran wad 
diagnosed with bilateral knee arthralgia.

The examiner opined that the Veteran's bilateral hip and knee 
arthralgias were less likely as not caused by or a result of 
an in-service event because there was no evidence of a 
current disability.  The Veteran's current x-rays were normal 
for both his bilateral hips and bilateral knees.  The 
examiner noted that he reviewed the claims folder as well as 
the reference information pertaining to medical consequences 
of diving.

Although the Veteran was diagnosed with chronic multiple 
joint pain suggestive of arthritis in service November 2001 
and with chronic arthritis (OA) in February 2002, none of the 
numerous physical examinations during service nor the 
Veteran's discharge examination in April 2003 noted any 
arthritis or joint abnormalities.  Furthermore, there is no 
post-service evidence of any arthritis, as x-rays taken in 
April 2003 and May 2009 were normal.  The Veteran is also not 
currently receiving treatment for any diagnosed disability.  
Where the medical evidence establishes that a Veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
current diagnosis of a bilateral hip or bilateral knee 
disability.  

The Board has considered McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) which held that the requirement that there be 
evidence of a current disability in a service connection 
claim is satisfied by evidence showing that the Veteran had 
such a disability at the time he filed claim for 
compensation, or during the pendency of that claim, and that 
a claimant may be granted service connection even though the 
disability resolves prior to the Board's adjudication of the 
claim.  The Board again notes, however, that no evidence of 
record reflects the presence of a diagnosed disability during 
that time frame.  Service medical records or accounts of 
treatment which was provided in service cannot meet the 
requirement of showing current disability.  

The Veteran has been assessed to have bilateral hip and knee 
arthralgia which is simply a term for joint pain.  Complaints 
of pain alone are not enough to establish service connection.  
There must be competent medical evidence of a current 
disability resulting from that condition or injury.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").  
The claims are denied because the Veteran does not meet the 
first requirement for service connection.  He does not have a 
current hip or knee disability.  In the absence of diagnoses, 
the other elements of service connection for the claims need 
not be addressed and the claims for service connection must 
be denied.

In reaching this conclusion, the Board considered the 
Veteran's arguments in support of his assertions that he 
suffers from a bilateral hip and knee disability, and that 
these conditions are related to service.  However, the 
Veteran's opinion alone cannot create the link between his 
current symptoms and experiences during service.  Where the 
determinative issue requires a medical diagnosis or 
etiological opinion, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, because of the absence of a current diagnosis of a 
bilateral hip or a bilateral knee disability, the amount of 
time that has elapsed since military service without 
treatment, and the negative medical opinions, the Board finds 
that the evidence is against a grant of service connection 
for a bilateral hip disability and a bilateral knee 
disability.


ORDER

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.


REMAND

Inasmuch as the Board sincerely regrets another remand of 
this matter, the development directed by the Board in its 
last remand was not accomplished.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the November 2007 Remand, the Board directed the RO to 
afford the Veteran a VA examination for a bilateral ankle 
disability and to obtain a nexus opinion for a bilateral 
ankle disability.  The Veteran was afforded a VA examination 
in May 2009 only for his right ankle.  A left ankle physical 
examination was not completed and a left ankle medical 
opinion was not obtained. Additionally, the examiner did not 
provide adequate rationale for the opinion regarding the 
Veteran's right ankle.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA orthopedic 
examination to assess the current 
nature and etiology of any bilateral 
ankle disabilities that may exist.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  
Bilateral x-rays should be taken.

The examiner is requested to review all 
pertinent records associated with the 
claims file, and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e. probably 
of 50 percent), that any currently 
diagnosed ankle disability had its 
onset during service or is in any other 
way causally related to his active 
service, including the left and right 
ankle sprain/strains the Veteran 
experienced during service.  If there 
is no current diagnosis for either the 
right or left ankle, please state so in 
the report.  

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

2.  After completion of the above, the 
AMC should review the expanded record, 
and determine if the benefits sought 
can be granted.  If the issue remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond. 

3.  The AMC must ensure that all 
requested actions have been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


